UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (mark one) [ X ] Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 for the Fiscal Year Ended December 31, 2014 [] Transition Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-8002 THERMO FISHER SCIENTIFIC INC. 401(k) RETIREMENT PLAN A. Full title of the plan and address of the plan, if different from that of the issuer named below: Thermo Fisher Scientific Inc. 401(k) Retirement Plan B. Name of issuer of the securities held pursuant to the plan and the address of the principal executive office: Thermo Fisher Scientific Inc. 81 Wyman Street Waltham, Massachusetts 02451 Thermo Fisher Scientific Inc. 401(k) Retirement Plan December 31, 2014 and 2013 Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed by the undersigned hereunto duly authorized. THERMO FISHER SCIENTIFIC INC. 401(k) RETIREMENT PLAN By: Thermo Fisher Scientific Inc., Pension Committee By: /s/ Peter M. Wilver Peter M. Wilver Senior Vice President, Chief Financial Officer and Member of the Pension Committee Date:June 17, 2015 Thermo Fisher Scientific Inc. 401(k) Retirement Plan Financial Statements and Supplemental Schedule December31, 2014 and 2013 Thermo Fisher Scientific Inc. 401(k) Retirement Plan Index Page Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits at December 31, 2014 and 2013 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2014 3 Notes to Financial Statements 4 Supplemental Schedules* Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 13 Schedule H, Line 4a – Schedule of Delinquent Participant Contributions 14 * Other supplemental schedules required by Section 2520.103.10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. Thermo Fisher Scientific Inc. 401(k) Retirement Plan Report of Independent Registered Public Accounting Firm To the Administrator of Thermo Fisher Scientific Inc. 401(k) Retirement Plan and the Pension Committee of Thermo Fisher Scientific Inc. In our opinion, the accompanying statements of net assets available for benefits and the related statement of changes in net assets available for benefits present fairly, in all material respects, the net assets available for benefits of Thermo Fisher Scientific Inc. 401(k) Retirement Plan (the “Plan”) at December 31, 2014 and December 31, 2013, and the changes in net assets available for benefits for the year ended December 31, 2014 in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. The supplemental Schedule H, Line 4i – Schedule of Assets (Held at End of Year) and Schedule H, Line 4a – Schedule of Delinquent Participant Contributions have been subjected to audit procedures performed in conjunction with the audit of the Plan’s financial statements. The supplemental schedules are the responsibility of the Plan’s management. Our audit procedures included determining whether the supplemental schedules reconcile to the financial statements or the underlying accounting and other records, as applicable and performing procedures to test the completeness and accuracy of the information presented in the supplemental schedules. In forming our opinion on the supplemental schedules, we evaluated whether the supplemental schedules, including its form and content, is presented in conformity with the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. In our opinion, the Schedule H, Line 4i – Schedule of Assets (Held at End of Year) and Schedule H, Line 4a – Schedule of Delinquent Participant Contributions are fairly stated, in all material respects, in relation to the financial statements as a whole. /s/ PricewaterhouseCoopers LLP Boston, Massachusetts June 17, 2015 1 Thermo Fisher Scientific Inc. 401(k) Retirement Plan Statements of Net Assets Available for Benefits December 31, 2014 and 2013 (In thousands) Assets Investments, at fair value $ $ Receivables Employer contributions Participant contributions Notes receivable from participants Net assets reflecting investments at fair value Adjustment from fair value to contract value for collective trust investments in fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 2 Thermo Fisher Scientific Inc. 401(k) Retirement Plan Statements of Changes in Net Assets Available for Benefits For the Year Ended December 31, 2014 (In thousands) Additions Investment income Dividends and interest income $ Net appreciation in fair value of investments Total investment gain, net Interest income on notes receivable from participants Contributions Employer Participants Participant rollover Total contributions Total additions, net Deductions Benefits paid to participants Administrative expenses Total deductions Net increase in net assets available for benefits Net Assets Available for Benefits Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. 3 Thermo Fisher Scientific Inc. 401(k) Retirement Plan Notes to Financial Statements For the Year Ended December 31, 2014 Note 1.Plan Description The following description of the Thermo Fisher Scientific Inc. 401(k) Retirement Plan (the “Plan”) provides only general information. Participants should refer to the Plan document for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan for the benefit of certain employees of Thermo Fisher Scientific Inc. (the “Plan Sponsor” or the “Company”). T. Rowe Price Trust Company is the trustee of the Plan. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). Eligibility U.S. employees (as defined by the Plan) of the Company and its participating subsidiaries are generally eligible to participate in the Plan and receive Company matching contributions upon their date of hire (or rehire). Participants of certain unions may be eligible to participate in the Plan upon their date of hire (or rehire) but are not eligible for an allocation of Company contributions until the completion of one year of service. Contributions Each year participants may contribute on a pre-tax basis up to 50% of their eligible compensation, not to exceed the limits of the Internal Revenue Code. Participants may also contribute amounts representing distributions from other qualified plans (“Participant Rollovers”). The Company’s non-discretionary matching contribution is equal to 100% of the first 6% of eligible compensation that a participant contributes to the Plan. Participants direct the investment of their contributions and the Company match into various investment options including investment funds and the Company’s common stock. Contributions are subject to certain limitations. Employee contributions and Company match are recorded on a bi-weekly basis or weekly for those employees on a weekly payroll. The Plan includes an auto-enrollment provision whereby all newly eligible employees are automatically enrolled in the Plan unless they affirmatively elect not to participate in the Plan. Automatically enrolled participants have their deferral rate set at 3% of eligible compensation and their contributions invested in a designated asset allocation trust fund until changed by the participant. Participant Accounts Each participant’s account is credited with the participant’s contributions, the Company matching contributions, income or losses on those balances, as well as withdrawals, loan fees and loan repayments, as applicable. Administrative Expenses The Company pays certain administrative expenses associated with the management of and professional services provided to the Plan which are not included in the Statement of Changes in Net Assets Available for Benefits. Expenses reported in the Statement of Changes in Net Assets Available for Benefits include both administrative fees for loan transactions, which are paid by the participants, and the fees paid from the administrative budget account as described below. 4 Thermo Fisher Scientific Inc. 401(k) Retirement Plan Notes to Financial Statements For the Year Ended December 31, 2014 Administrative Budget Account T. Rowe Price earns a set fee for recordkeeping services. Prior to January 2013, if the Plan’s share of investment expenses incurred by the mutual plan funds and other investments held by the Plan exceeded this fee amount, the excess was deposited by T. Rowe Price into a separate account which could be used to pay other Plan expenses, such as audit and investment consultation fees. In January 2013, the Plan’s share of investment expenses was reduced to match the fee for recordkeeping services. The remaining balance of the account is held in the T. Rowe Price Summit Cash Reserves Fund. Plan expenses of $289,000 were paid from this account during 2014. At December 31, 2014 and 2013, there was $1,007,000 and $1,296,000, respectively, in this account available to pay Plan expenses. Vesting Participants are immediately vested in their contributions from rollovers of previous employers’ eligible qualified plans, voluntary contributions and any income or losses on those balances. Participants hired before January 1, 2014, are also immediately vested in the Company’s matching contributions plus actual income or losses on those balances. Participants hired on or after January 1, 2014, become 100% vested in the Company’s matching contributions, plus any income or losses on those balances, after two years of service. Notes Receivable from Participants Participants may borrow from their account balance. Loans must be for a minimum of $1,000 and have a maximum equal to $50,000 or 50% of the account balance, whichever is less. The term of the loan is generally five years except when use of the proceeds is for the purchase of a primary residence, for which the term can be up to 30 years. The loans are secured by the balance in the participant’s account and bear interest set at the prime rate as established in the Wall Street Journal, plus 1%. The prime rate and rate of interest on new Plan loans are determined as of the beginning of each calendar month. The interest rates on existing loans range from 3.75% to 11.50% at December 31, 2014 and 2013. Principal and interest are repaid through payroll deductions for current employees. Benefit Payments and Plan Withdrawals Upon termination of service, a participant (or beneficiary) may elect to receive the participant’s account balance in either a lump-sum payment or periodic installments. Withdrawals may be made under certain other circumstances in accordance with the Plan document. Forfeitures Forfeitures can be used to reduce future employer contributions. In 2014, $148,000 was paid from the Plan’s forfeiture accounts to fund company matching contributions. Changes in accumulated forfeitures include amounts transferred into the Plan with plan mergers and investment gains and losses on the forfeiture accounts. At December 31, 2014 and 2013, there was $31,000 and $147,000, respectively, in accumulated forfeitures available to reduce future employer contributions. Note 2.Summary of Significant Accounting Policies Basis of Accounting The financial statements of the Plan are prepared on the accrual basis of accounting. 5 Thermo Fisher Scientific Inc. 401(k) Retirement Plan Notes to Financial Statements For the Year Ended December 31, 2014 Use of Estimates The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and changes therein, and the disclosures of contingent assets and liabilities. Actual results could differ from those estimates. Investment Valuation and Income Recognition Investments are stated at fair value. Shares of mutual funds are valued at quoted market prices, which represent the net asset value at year-end. The Plan’s interests in collective trusts are valued based on the fair value and contract value of the underlying investments of those funds or trusts. The Company’s common stock is valued based on quoted market prices. Refer to Note 5 for more information on valuation of the Plan’s investments. Purchases and sales of investments are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. In the Statement of Changes in Net Assets Available for Benefits, the Plan presents the net appreciation in the fair value of its investments, which consists of realized gains or losses and unrealized appreciation or depreciation on investments. The cost of investments is determined using the average-cost basis for calculating realized gains or losses. Investment contracts held by a defined-contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The Plan invests in investment contracts through certain collective trusts. The Statements of Net Assets Available for Benefits presents the fair value of the investments in the collective trusts as well as the adjustments of the investments in certain collective trusts from fair value to contract value relating to the investment contracts. The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. Payment of Benefits Benefits are recorded when paid. Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Delinquent loans are reclassified as distributions based on the terms of the Plan document. Interest income is recorded on the accrual basis. Related fees are recorded as administrative expenses when they are incurred. No allowance for credit losses has been recorded as of December 31, 2014 or 2013. If a participant ceases to make loan repayments and the plan administrator deems the participant loan to be in default, the participant loan balance is reduced and a benefit payment is recorded. Risks and Uncertainties The Plan invests in various investment securities, including mutual funds and common collective trusts, which are exposed to various risks, such as interest rate, credit and overall market volatility. Due to the level of risk associated with certain investment securities and the level of uncertainty related to changes in the value of investment securities, it is at least reasonably possible that changes in values of investment securities will occur in the near term and that such changes could materially affect the participants’ account balances and the amounts reported in the Statements of Net Assets Available for Benefits. 6 Thermo Fisher Scientific Inc. 401(k) Retirement Plan Notes to Financial Statements For the Year Ended December 31, 2014 Recent Accounting Pronouncements In May 2015, the FASB issued new guidance that removes the requirement to categorize within the fair value hierarchy investments for which fair value is measured using the net asset value per share. This guidance is effective for the Plan in 2017. Adoption of this guidance, which is related to disclosure only, will not impact the Plan’s net assets available for benefits or changes in net assets available for benefits. Subsequent Events The Plan has evaluated events and transactions occurring after the Statements of Net Assets Available for Benefits date through the date of issuance for recognition or disclosure in the financial statements and notes. The Company acquired Life Technologies Corporation in February 2014. Effective January 1, 2015, the Life Technologies Corporation 401(k) Savings and Investment Plan (the “Life Technologies Plan”) was merged into the Plan.The assets of the Life Technologies Plan were held by the trustee, The Bank of New York Mellon, on December 31, 2014 and were transferred into the Plan in January 2015. The aggregate value of the assets transferred was $926,067,000. Note 3.Tax Status The Plan has received a favorable determination letter dated July 6, 2012, from the Internal Revenue Service. The Plan has been amended since receiving the determination letter; however, the Plan administrator, management and the Plan’s tax counsel believe that the Plan has been designed and operated in compliance with the applicable requirements of the Internal Revenue Code. Accounting principles generally accepted in the United States of America require plan management to evaluate tax positions taken by the plan and recognize a tax liability (or asset) if the plan has taken an uncertain position that more likely than not would not be sustained upon examination by the Internal Revenue Service. The plan administrator has analyzed the tax positions taken by the plan, and has concluded that as of December 31, 2014 and 2013, there are no uncertain positions taken or expected to be taken that would require recognition of a liability (or asset) or disclosure in the financial statements. The plan is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress. The plan administrator believes it is no longer subject to income tax examinations for years prior to 2012. 7 Thermo Fisher Scientific Inc. 401(k) Retirement Plan Notes to Financial Statements For the Year Ended December 31, 2014 Note 4. Investments Investments of the Plan's net assets are as follows: December 31, (In thousands, except shares) Cash $
